DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are subject under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 13, 14, 15, 23 and 25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Yu (US 2014/0242970 A1)

Regarding claim 1, Yu teaches a method for regulating user data traffic in a wireless network, the method comprising: a wireless communication device (WCD) obtaining admittance information (AI) See para 0050 “A equipment sends a small data transmission parameter to a mobility management entity”)[ it is implied that in order to transmit data transmission parameter, WCD will have to determine/ obtain the parameter (interpreted as AI)] indicating at least one condition under which the WCD is admitted to transmit user data to a radio access network (RAN) node ( para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time...and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”] the WCD initiating the uplink (UL) transmission of user data via the wireless network(see para 0086 “When uplink small data is transmitted, the mobility management entity receives a small data that is sent by a user equipment”).;
 the WCD performing admittance control with respect to said user data based on the obtained AI. (see para 0052 “ The user equipment perform the small data transmission from the mobility management entity according to the small data transmission policy”; see para 0140 “a manner for obtaining the small data transmission parameter may also be that an eNB delivers a small data policy”)[ since policy defines parameter, therefore transmitting based on policy implies transmitting using parameter.]

Regarding claim 14, Yu teaches a wireless communication device (WCD) for regulating user data traffic(see para 0161 “when uplink data needs to be transmitted”),, the WCD (See fig 6) comprising:
a data storage system (DSS) (see fig 6 “a mobile terminal in the art is known to have a storage system”); and
(see fig 6 “a mobile terminal in the art is known to have a processing system”) coupled to the data storage system, wherein the WCD is configured to:
store in the DSS admittance information (AI) indicating at least one condition under which the WCD is admitted to transmit user data to a radio access network (RAN) node (See para 0050 “A equipment sends a small data transmission parameter to a mobility management entity”)[ it is known in the art, that WCD has storage and it is known in the art that data get stored before transmitting; therefore the WCD Will be able to store transmission parameters] indicating at least one condition under which the WCD is admitted to transmit user data to a radio access network (RAN) node; para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”),:
perform admission control with respect to said user data based on the obtained AI (see para 0052 “ The user equipment perform the small data transmission from the mobility management entity according to the small data transmission policy”; see para 0140 “a manner for obtaining the small data transmission parameter may also be that an eNB delivers a small data policy”)[ since policy defines parameter, therefore transmitting based on policy implies transmitting using parameter.]

Regarding claim 15, Yu teaches a method for regulating user data traffic in a wireless network(see para 0161 “when uplink data needs to be transmitted”), the method comprising:
a core serving node (CSN) obtaining admittance information (AI) See para 0050 “ A equipment sends a small data transmission parameter to a mobility management entity”)   indicating at least one condition under which the WCD is admitted to transmit user data to a radio access network (RAN) node; para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”),:
the CSN storing the obtained AI (See para 0123 “The MME obtains the small data transmission parameter from the NAS message”)[ examiner interprets since MME in the art is known to have a storage , therefore, obtained parameter can be stored]
the CSN receiving user data transmitted by the WCD or transmitted to the WCD by another node( see para 0116 “the data transmitting unit 14 may include: a container sending unit 140, configured to send a small data container including uplink small data to the mobility management entity”); and
 (see para 0132 “The MME determines, according to the foregoing parameter, to use small data transmission optimization to perform transmission, and determines, according to the parameter, a policy for currently performing small data transmission among a plurality of small data transmission policies configured by an operator”)

Regarding claim 25, Yu teaches a core serving node (CSN) (see fig 4) for regulating user data traffic, the CSN comprising:
a network interface (see fig 3 element 30); a data storage system (DSS) (see fig 3 MME in the art is known to have a storage); and
a data processing system (DPS) (see fig 3 element 32 “determining unit”)coupled to the network interface and the DSS, wherein the CSN is configured to
obtain admittance information (AI) See para 0050 “ A equipment sends a small data transmission parameter to a mobility management entity”)   indicating at least one condition under which the WCD is admitted to transmit user data to a radio access network (RAN) node; para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”),:
See para 0123 “The MME obtains the small data transmission parameter from the NAS message”)[ examiner interprets since MME in the art is known to have a storage , therefore, obtained parameter can be stored]
receive user data transmitted by the WCD or transmitted to the WCD by another node( see para 0116 “the data transmitting unit 14 may include: a container sending unit 140, configured to send a small data container including uplink small data to the mobility management entity”); and
in response to receiving the user data, perform admission control with respect to the user data using the AI (see para 0132 “The MME determines, according to the foregoing parameter, to use small data transmission optimization to perform transmission, and determines, according to the parameter, a policy for currently performing small data transmission among a plurality of small data transmission policies configured by an operator”)

Regarding claim 10, Yu teaches the WCD transmitting an initial Non-Access Stratus (NAS) message to a network node(see para 0130 “A UE sends a NAS message to an MME”); and
the WCD receiving a NAS response message transmitted by a network node as a result of the network node processing the initial NAS message, wherein the NAS response message comprises said AI (see para 0132 “The MME determines, according to the foregoing parameter, to use small data transmission optimization to perform transmission, and determines, according to the parameter, a policy for currently performing small data transmission among a plurality of small data transmission policies configured by an operator, notifies the UE of the policy”) , and
the WCD obtains said AI from the NAS response message, wherein the initial Non-Access Stratus (NAS) message is one of an Attach Request message or a Tracking Area Update Request message (see para 0137 “ A user equipment (UE) initiates an attach request/ PDN connection request/ TAU request, where the request may carry a small data parameter”), and
the NAS response message is one of an Attach Accept message or a Tracking Area Update Accept message. (see para 0147 “ The MME returns attach accept/PDN connection accept/ TAU accept to the UE and transfer the small data transmission policy to the UE”).

Regarding claim 11, Yu teaches determining whether the user data type is of a certain type, wherein the step of performing admittance control is performed as a result of determining that the user data is of the certain type. (para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes)[ uplink data/ transmission is interpreted to be type of data]

Regarding claim 13, Yu teaches the WCD is a Cellular Internet of Things (CIoT) device (see para 0115 “mobile device”)[ mobile device is interpreted to be CIoT].

	Regarding claim 23, Yu teaches the CSN receiving an initial NAS message transmitted by one of the WCDs see para 0130 “A UE sends a NAS message to an MME”); 
the CSN, in response to the initial NAS message, transmitting an AI request to a subscriber server (see para 0144 “the MME adds a small data transmission parameter to a create session request…the MME may transfer a service feature of small data …to a SGW and a PGW. The PGW may transfer the service feature of small data to a PCRF”);
the CSN, after transmitting the AI request, receiving said AI from the subscriber server; the CSN, after receiving the AI from the subscriber server, storing the AI (See para 0145 “ the PGW or the PCRF determines, according to an operator policy configured on the PGW or the PCRF..an indication that is of a small data bearer is determined by the network side is sent to the MME”) and 
the CSN, in response to the initial NAS message, transmitting the AI to the WCD as part of a NAS response to the initial NAS message see para 0147 “ The MME returns attach accept/PDN connection accept/ TAU accept to the UE and transfer the small data transmission policy to the UE”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 12, 16-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0242970 A1) in view of Dai (US 2015/0282175 A1).

Regarding claim 2, Yu doesn’t teach the WCD storing status information relating to previously transmitted user data, wherein the step of performing admittance control with respect to said user data comprises: the WCD using the status information to determine whether the WCD may at this time transmit the user data to the RAN node; and in response to determining that the WCD may not at this time transmit the user data 
Dai teaches further comprising: the WCD storing status information relating to previously transmitted user data (see para 0129 “The UE side can set a timer and a counter corresponding to the third preset length of time and the fourth preset threshold to count, according to the rules of manner 2, the number of times of using the signaling data transmission mechanism so as to judge whether the value of the counter arrives at or exceeds the fourth preset threshold …”; see para 0125 “ UE can agree on the unit for expressing the frequency in advance, e.g., data packet number/ per 50 seconds)[ examiner interprets since there is counting of packets and it can transmit up to allowed threshold, in order to compare the counting to the threshold, counting will be stored; also counting the frequency of data packet is interpreted to be status information], wherein the step of performing admittance control with respect to said user data comprises: the WCD using the status information to determine whether the WCD may at this time transmit the user data to the RAN node see para 0129 “the number of times of using the signaling data transmission mechanism so as to judge whether the value of the counter arrives at or exceeds the fourth preset threshold before the timer arrives at or exceeds the third preset length of time, so as to determine whether itself can be allowed to use the signaling data transmission mechanism to transmit subsequent data packets”);; and in response to determining that the WCD may not at this time transmit the user data to the RAN node, the WCD i) discarding the user data or 11) transmitting the user data at a later point in time. (Dai:  see para 0138 “otherwise, the user can not be allowed to use the signaling data transmission mechanism to send the current data to be transmitted, but can only establish a user plane bearer to send the current data to be transmitted.”)[ examiner interprets establish of user plane to send the current data to be transmitted as the transmitting the user data at a later point in time since after judgement has been made that the message will be transmitted after user plane is established, therefore, transmission will be at a later point].
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the determining that the WCD may not at this time transmit the user data to the RAN node, transmitting the user data at a later point in time in the system of Yu. The motivation is to improve system efficiency (Dai: see para 0049)

Regarding claim 3, Yu teaches wherein the AI comprises information identifying a threshold value (T) ( para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”)[ the total amount of data that is transmitted each time is interpreted as threshold],

Dai teaches the status information comprises a data transmission value (V) corresponding to at least one of: 1) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket, using the status information to determine whether the WCD may at this time transmit the user data to the node via the wireless network comprises comparing the data transmission value (V) with the threshold value (T), see para 0125 ”when the frequency of data packet arrived or data packets received of the UE is less than a preset sixth frequency threshold, the UE is allowed to use the above mentioned mechanism of transmitting data via the signaling….“count the frequency of the data packet”) [ examiner interpret counting the frequency of the data packet to be data transmission value] and the method further comprising updating V as a result of transmitting the user data. (see para 0125 “count the frequency of the data packet”)[examiner interpret counting the frequency of the data packet to be data transmission value which will incremented on transmission of data packet].
(Dai: see para 0049)


Regarding claim 4, 18, Yu doesn’t teach wherein the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD.
Dai teaches wherein the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD. see para 0125 ”when the frequency of data packet arrived or data packets received of the UE is less than a preset sixth frequency threshold, the UE is allowed to use the above mentioned mechanism of transmitting data via the signaling….“count the frequency of the data packet”) [ examiner interpret counting the frequency of the data packet to be data transmission value] 
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the data transmission value (V) in the system of Yu. The motivation is to improve system efficiency. (Dai: see para 0049)


in response to determining that the WCD may transmit the user data via the wireless network, the WCD transmitting the user data via the wireless network and the WCD increasing said data transmission value (V).
Dai teaches at the later point in time, the WCD using the status information to determine whether the WCD may at this time transmit the user data to the node via the wireless network(see para 0125 ”when the frequency of data packet arrived or data packets received of the UE is less than a preset sixth frequency threshold, the UE is allowed to use the above mentioned mechanism of transmitting data via the signaling”); and
in response to determining that the WCD may transmit the user data via the wireless network, the WCD transmitting the user data via the wireless network and the WCD increasing said data transmission value (V). (see para 0125 “Accordingly, the UE acquires data packets corresponding to the unit of the frequency from the control parameter, so as to count the frequency of the data packets.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine increasing said data transmission value (V) in the system of Yu. The motivation is to improve system efficiency (Dai: see para 0049)

Dai teaches wherein transmitting the user data at a later point in time comprises using a Data Radio Bearer (DRB) to transmit said user data together with other user data that was previously buffered for uplink transmission (Dai:  see para 0138 “otherwise, the user can not be allowed to use the signaling data transmission mechanism to send the current data to be transmitted, but can only establish a user plane bearer to send the current data to be transmitted.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the Data Radio Bearer (DRB) to transmit said user data in the system of Yu. The motivation is to improve system efficiency (Dai: see para 0049)

Regarding claim 17, Yu teaches the user data was transmitted to the CSN by the WCD, the AI comprises information identifying a threshold value (T) corresponding to the traffic threshold, ( para 0060” if the small data transmission parameter further includes the service feature of the small data, the service feature of the small data may include one or more of the following: the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time..and the number of times of transmission within the duration. For example, the small data transmission parameter may be (uplink transmission, 5 times, 100 bytes).”)[ the total amount of data that is transmitted each time is interpreted as threshold],

Dai teaches the status information comprises a data transmission value (V) corresponding to at least one of: 1) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket, and using the status information to determine whether the traffic threshold has been exceeded comprises comparing the data transmission value (V) with the threshold value (T). see para 0125 ”when the frequency of data packet arrived or data packets received of the UE is less than a preset sixth frequency threshold, the UE is allowed to use the above mentioned mechanism of transmitting data via the signaling….“count the frequency of the data packet”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the comparing the data transmission value (V) with the threshold value (T) to determine whether the WCD may at this time in the system of Yu. The motivation is to improve system efficiency. (Dai: see para 0049)

Regarding claim 19, Yu doesn’t teach teaches the CSN receiving via the RAN second user data transmitted by the WCD; in response to receiving the second user 
 Dai teaches the CSN receiving via the RAN second user data transmitted by the WCD see para 0156 “ the network side sends to the UE..data via a signaling”);
in response to receiving the second user data, the CSN using the status information to determine whether a traffic threshold has been exceeded see para 0125 ”when the frequency of data packet arrived or data packets received of the UE is less than a preset sixth frequency threshold, the UE is allowed to use the above mentioned mechanism of transmitting data via the signaling….“count the frequency of the data packet”; and
in response to determining the traffic threshold has not been exceeded, the CSN forwarding the second user data to another node and increasing said data transmission value (V). (see para 0125 “count the frequency of the data packet”)[examiner interpret counting the frequency of the data packet to be data transmission value which will incremented on each transmission of data packet].
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the comparing the data transmission value (V) with the threshold value (T) to determine whether the WCD may at this time in the system of Yu. The motivation is to improve system efficiency. (Dai: see para 0049)


in response to determining that the threshold value has been exceeded, the CSN either i) discarding the user data or ii) transmitting the downlink user data to the WCD and generating a charging event.
Dai teaches the CSN receiving a downlink user data addressed to the WCD (see para 0156 “ the network side sends to the UE an identifier of being allowed/ not allowed to use the mechanics of transmitting data via a signaling”) ; in response to receiving the downlink user data, the CSN using status information to determine whether the threshold value has been exceeded(see para 0156 “ the network side sends to the UE an identifier of being allowed/ not allowed to use the mechanics of transmitting data via a signaling”); and
in response to determining that the threshold value has been exceeded (see para 0049 “if the limit is exceeded, the user equipment can prohibit adopting the manner of transmitting data via the signaling”), the CSN either i) discarding the user data or ii) transmitting the downlink user data to the WCD and generating a charging event (Dai:  see para 0138 “otherwise, the user can not be allowed to use the signaling data transmission mechanism to send the current data to be transmitted, but can only establish a user plane bearer to send the current data to be transmitted.”)[ examiner interprets establish of user plane to send the current data to be transmitted as the transmitting the user data at a later point in time since after judgement has been made that the message will be transmitted after user plane is established, therefore, establishing of user plane is interpreted to be charging event].
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine transmitting the downlink user data to the WCD and generating a charging event in the system of Yu. The motivation is to improve system efficiency (Dai: see para 0049)

Regarding claim 16, Yu doesn’t teach the CSN using status information to determine whether the threshold value has been exceeded; and
in response to determining that the threshold value has been exceeded, the CSN either i) discarding the user data or ii) transmitting the downlink user data to the WCD and generating a charging event.
Dai teaches the CSN using status information to determine whether the threshold value has been exceeded(see para 0156 “ the network side sends to the UE an identifier of being allowed/ not allowed to use the mechanics of transmitting data via a signaling”); and
in response to determining that the threshold value has been exceeded (see para 0049 “if the limit is exceeded, the user equipment can prohibit adopting the manner of transmitting data via the signaling”), the CSN either i) discarding the user data or ii) transmitting the downlink user data to the WCD and generating a charging event (Dai:  see para 0138 “otherwise, the user can not be allowed to use the signaling data transmission mechanism to send the current data to be transmitted, but can only establish a user plane bearer to send the current data to be transmitted.”)[ examiner interprets establish of user plane to send the current data to be transmitted as the transmitting the user data at a later point in time since after judgement has been made that the message will be transmitted after user plane is established, therefore, establishing of user plane is interpreted to be charging event].
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine transmitting the downlink user data to the WCD and generating a charging event in the system of Yu. The motivation is to improve system efficiency (Dai: see para 0049)

Claims 6, 20, 7, 8, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0242970 A1) in view of Dai (US 2015/0282175 A1) and further in view of Jain  .

Regarding claim 6,20, Yu doesn’t teach transmitting/ receiving the user data comprises transmitting/ receiving: N number of packets or N number of data octets, and
increasing said data transmission value consists of increasing said data transmission value by N.
Jain teaches transmitting/ receiving the user data comprises transmitting/ receiving: N number of packets or N number of data octets (Jain Col 9, Lines 65-67 & Col 10, Lines 1-3 “the UE 15 may include an information element including the KSI and sequence number and an encrypted response payload as a NAS Packet Data Unit (PDU) in a NAS container in the NAS message that is sent to begin the attachment process at 314d”) and
 increasing said data transmission value consists of increasing said data transmission value by N. (Jain; Col 10, Lines 4-6 “ If the UE 15 has multiple response messages or more data to fit in the NAS container at 314d, the UE 15 may indicate in the NAS container that more data is to follow.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the increasing said data transmission value consists of increasing said data transmission value by N in the system of Yu. The motivation is to transmit more data (Jain: See col 10 line 4)

Regarding claim 7, Yu doesn’t teach transmitting the user data via the wireless network consisted of transmitting N number of small data messages, and
increasing said data transmission value consists of increasing said data transmission value by N.
Jain teaches transmitting the user data via the wireless network consisted of transmitting N number of small data messages(Jain Col 12, Lines 27-29 “the UE 15 may be triggered by the MTC application 24 to send a small data payload to the MTC server 52.”) and 
increasing said data transmission value consists of increasing said data transmission value by N. (Jain Col 10, Lines 4-6 “If the UE 15 has multiple response messages or more data to fit in the NAS container at 314d, the UE 15 may indicate in the NAS container that more data is to follow.”)
 (Jain: See col 10 line 4)

Regarding claim 8, 22, Yu doesn’t teach wherein the step of transmitting/ receiving the user data via the wireless network comprises transmitting/ receiving a control plane message comprising at least a portion of the user data. 
Jain teaches the step of transmitting/ receiving  the user data via the wireless network comprises transmitting/ receiving a control plane message comprising at least a portion of the user data. (Jain Col 6, Lines 50-56 “The UE 15 may be in connected mode or idle mode when the small data payload transmission is triggered in some embodiments. The system architecture 200 (e.g., the MTC-IWF 54) may be configured with a policy that preferentially sends the small data payload over a user plane data path established between the UE 15 and the GGSN/PGW 51 and the MTCz interface when the UE 15 is in connected mode and over a control plane using one of the MTCx or MTCy reference points when the UE 15 is in idle mode.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the increasing said data transmission value consists of increasing said data transmission value by N in the system of Yu. The motivation is to transmit more data (Jain: See col 10 line 4)


Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0242970 A1) in view of Dai (US 2015/0282175 A1) and further in view of Velev (US 2014/0016614 A1). 

Regarding Claim 9, Yu doesn’t teach resetting the data transmission value (V) in response to determining that a new timer interval has been entered. 
Velev teaches resetting the data transmission value (V) in response to determining that a new timer interval has been entered. (Velev para 0424. “The new timer, denoted T34sd ("sd" standing for small data) is started when the user equipment transmits the NAS Service Request or Extended Service Request message”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  combine resetting the data transmission value (V)  in the system of Yu. The motivation is to UE starts a timer. (Velev:  Par0029)


Regarding Claim 21, Yu doesn’t teach further comprising resetting the data transmission value in response to determining that a new timer interval has been entered.
Velev teaches further comprising resetting the data transmission value in response to determining that a new timer interval has been entered. (Velev para 0424 “The new timer, denoted T34sd ("sd" standing for small data) is started when the user equipment transmits the NAS Service Request or Extended Service Request message”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  combine resetting the data transmission value (V)  in the system of Yu. The motivation is to UE starts a timer. (Velev:  Par0029)


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0242970 A1) in view of Dai (US 2015/0282175 A1) and further in view of Uemera (US 20150036574 A1). 

Regarding claims 12, Yu doesn’t teach transmitting the user data at a later point in time comprises waiting at least a certain amount of time, and then, after the amount of time has elapsed, retrying to transmit the user data.
Uemera teaches transmitting the user data at a later point in time comprises waiting at least a certain amount of time, and then, after the amount of time has elapsed, retrying to transmit the user data (See para 0068 ; para 0068 talks about retransmission and it is well known in the art that retransmission takes place when after sending a packet of data, the sender starts a retransmission timer of variable length. If it does not receive an acknowledgment before the timer expires, the sender assumes the segment has been lost and retransmit it).
Thus it would have been obvious to a person with ordinary skills in the art the time of invention to combine the transmitting the user data at a later point in time Uemera: see para 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416